DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 09/17/2018 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved on 02/14/2022.

Response to Arguments
3.	Applicant amended claims 1, 8, and 15.
4.	Applicant canceled claims 7, 14, and 20.
5.	Applicant newly added claims 21-26.

Allowable Subject Matter
6.	Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19, 21-26 are allowed.
7.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 15, the closest prior art record, Turnbull (US 2019/0266622) teaches a machine learning data evaluation system comprising: a processor; and a memory having instructions stored thereon that, when executed by the 
However, Turnball alone or in combination fails teaches or fairly suggest;
providing the application usage to a historical application usage database, analyzing a second output data set to determine a second application usage of a second application executed by the plurality of mobile communications devices operating in communication with the mobile communications network from within the target data source location, and providing the second application usage to the historical application usage database.

Dependent claims 2, 4-6, 9, 11-13, 16, 18-19, and 21-26 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641